Exhibit 10.25

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made effective
as of this 1st day of October 2019 (the “Amendment Effective Date”) by and
between GERALD MCLAUGHLIN (“Executive”) and NEOS THERAPEUTICS, INC., a Delaware
corporation (the “Company”).  Company and the Executive collectively are
referred to as the “Parties.”

BACKGROUND

WHEREAS,  the Executive is a party to an Employment Agreement with the Company
dated as of June 27, 2018  (the  “Employment Agreement”); and

WHEREAS, the Company and the Executive desire to amend his Employment Agreement
as provided herein.

NOW, THEREFORE, in consideration of the promises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Company and the
Executive hereto agree as follows:

(1)        Terms not otherwise defined herein shall have the meanings ascribed
to them in the Employment Agreement.

(2)        Paragraph 2(b) of the Employment Agreement hereby is deleted in its
entirety and replaced with the following as of the Amendment Effective Date:

(b)  Annual Performance Bonus.  For each calendar year during the Term, the
Executive shall be eligible to earn a cash performance bonus (each, an “Annual
Performance Bonus”) as determined by the Board or the Compensation
Committee.  The Board or Compensation Committee’s determination of the
Executive’s eligibility for an Annual Performance Bonus shall be discretionary
after considering the Executive’s achievement of enumerated performance
milestones which shall be determined by the Board or the Compensation Committee
at the beginning of each calendar year. The Executive’s target Annual
Performance Bonus for calendar year 2019 and each calendar year thereafter shall
be 55% of his Base Salary.  Except as otherwise provided herein, to earn an
Annual Performance Bonus for any particular calendar year during the Term, the
Executive must be employed by the Company on the day such Annual Performance
Bonus is paid, which shall be no later than February 15th of the calendar year
immediately following the calendar year to which it pertains.

 

(3)        The Parties agree to execute such further instruments and to take
such further action as may be reasonably necessary to carry out the intent of
this Amendment.

 

(4)        This Amendment together with the Employment Agreement constitute the
complete agreement of the Company and the Executive hereto with respect to the
subject matters referred to herein and supersedes all prior or contemporaneous
negotiations, promises, covenants, agreements or representations of every nature
whatsoever with respect thereto.  This Amendment cannot be amended, modified or
supplemented with respect to the Executive except by an instrument in writing
executed by the Company and the Executive.

 

(5)        The terms of this Amendment shall be binding upon, and shall inure to
the benefit of the Executive, the Company and their respective successors and
assigns.   Except as provided in this Amendment, all other terms and conditions
contained in the Employment Agreement shall remain unchanged and in full force
and effect.

 

(6)        This Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.

 

[SIGNATURES ON NEXT PAGE]










IN WITNESS WHEREOF, each Party has executed this Amendment, in the case of the
Company by its duly authorized officer, as of the Amendment Effective Date.

 

 

COMPANY:

 

 

 

 

 

NEOS THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Richard Eisenstadt

 

Name:  Richard Eisenstadt

 

Title: Chief Financial Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Gerald McLaughlin

 

Gerald McLaughlin

 

 



